 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page1of17 Pageid#: 365
CLERK'S OFFICE U.S. DIST. COURT

eae

JAN 12 2020
IN THE UNITED STATES DISTRICT COURT oe
FOR THE WESTERN DISTRICT OF VIRGINIA or USteg CLERK
E Cu

ROANOKE DIVISION D
JEFFREY A. PLEASANT, )
Petitioner ) Civil Action No. 7:19-CV-200
)
v. )
)
MARK BRECKON, Warden, ) By: Michael F. Urbanski
United States Penitentiary Lee, ) Chief United States District Judge
)
Respondent )
MEMORANDUM OPINION

Jeffrey A. Pleasant, a federal inmate proceeding pro se, filed motions to alter or amend
a judgment entered against him or, alternatively for reconsideration of an order denying his
petition for habeas corpus relief brought pursuant to 28 U.S.C. § 2241. ECF Nos. 28, 29.! Also
pending is Pleasant’s request for appointment of counsel. ECF No. 33. Having reviewed the
record and the pleadings, the court DENIES the motions.
I. Procedural Background

Pleasant is in the custody of the Warden of United States Penitentiary Lee. Following
commission of two armed bank robberies in early 2000, Pleasant was convicted in the Eastern
District of Virginia on two counts of Interference with Commerce by Threats or Violence in
violation of 18 U.S.C. § 1951; four counts of Possession of a Firearm During and in
Furtherance of a Crime of Violence in violation of 18 U.S.C. § 924(c); and Possession of a

Firearm by a Convicted Felon in violation of 18 U.S.C. § 922(g). United States v. Pleasant, No.

 

 

' Pleasant also filed a notice of appeal with the Fourth Circuit Court of Appeals at the same time he filed the
pending motions. ECF No. 30. The Fourth Circuit sent notice to the Clerk of Court that it would treat the
notice of appeal as being filed on the date this court disposes of the pending motions. ECF No. 32.

]
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 2of17 Pageid#: 366

3:00-cr-0071, 2001 WL 36119678 (E.D. Va. 2001) (attached herein at ECF No. 19-1). The
government had filed an information to establish prior convictions under 21 U.S.C. § 851.
Pleasant was sentenced to a total of 622 months of incatceration.?

Pleasant filed his § 2241 petition on February 28, 2019 and raised nine grounds for
relief: (1) his sentence was fundamentally defective; (2) his convictions under 18 U.S.C. §
924(c) were defective because they were premised on a definition of crime of violence that is
unconstitutionally vague; (3) he was denied effective assistance of counsel when he first sought
relief from the unconstitutional application of the Armed Career Criminal Act (“ACCA”)
under Johnson; (4) his right to a speedy trial was violated; (5) he was denied effective
assistance of counsel because his attorney did not raise the speedy trial issue; (6) his rights
under the Interstate Agreement on Detainers Act were violated; (7) he was denied equal
protection when he pursued Johnson relief; (8) he is entitled to a retroactive nunc pro tunc
order designating the state facilities where he served his state sentence to also be federal
facilities for purposes of his federal sentence; and (9) he should not have been prosecuted
under the program known as “Project Exile.” ECF No. 1.

Because Pleasant sought to challenge his conviction and sentence under 28 US.C. §
2241 in this court, rather than via a 28 U.S.C. § 2255 petition in the court where he was
convicted, the court examined all of his claims in the context of the savings clause set out in |

28 U.S.C. § 2255(e). In particular, the court compared Pleasant’s challenges to his conviction

 

2In the memorandum opinion filed on March 20, 2020, ECF No. 26, the court set out Pleasant’s long history
of litigation in the Eastern District of Virginia and will not repeat it here.

3 Johnson v. United States, 576 U.S. 591 (2015).
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 30f17 Pageid#: 367

and sentence to the criteria for bringing a § 2241 petition set forth in United States v. Wheeler,
886 F.3d 415 (4th Cir. 2018) and In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

In Wheeler, the Fourth Circuit explained that where a petitioner is challenging the
legality of his sentence (as opposed to his conviction), § 2255 will be deemed “inadequate ot
ineffective” only when all of the following four conditions are satisfied: (1) at the time of
sentencing, settled law of this circuit or the Supreme Court established the legality of the .
sentence; (2) subsequent to the prisonet’s direct appeal and first § 2255 motion, the
aforementioned settled substantive law changed and was deemed to apply retroactively on
collateral review; (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
for second or successive motions; and (4) due to this retroactive change, the sentence now
presents an error sufficiently grave to be deemed a fundamental defect. Wheeler, 886 F.3d at

429, see also Lester v. Flournoy, 909 F.3d 708, 712 (4th Cir. 2018) (applying Wheeler).

 

Similarly, in Jones, 226 F.3d 328 at 333-34, the Fourth Circuit had reached the same
conclusion with respect to challenges to convictions (as opposed to sentences) and set forth
similar factors. Section 2255 is inadequate and ineffective to test the legality of a conviction
when (1) at the time of conviction, settled law of this circuit or the Supreme Coutt established

the legality of the conviction; (2) subsequent to the prisoner’s direct appeal and first § 2255

 

* Section 2255(h) provides the following:
A second or successive motion must be certified as provided in section 2244 by a panel of the
appropriate court of appeals to contain--
(1) newly discovered evidence that, if proven and viewed in light of the evidence as a whole,
would be sufficient to establish by clear and convincing evidence that no reasonable factfinder
would have found the movant guilty of the offense; or
(2) a new rule of constitutional law, made retroactive to cases on collateral review by the
Supreme Court, that was previously unavailable.
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 4of17 Pageid#: 368

motion, the substantive law changed such that the conduct of which the prisoner was
convicted is deemed not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
provisions of § 2255 because the new rule is not one of constitutional law.

The Wheeler court affirmed that the requirements of the savings clause are
jutisdictional. Wheeler, 886 F.3d at 423. Thus, a § 2241 petitioner relying on the savings clause
to challenge his sentence must meet the Wheeler test for the district court to have subject
matter jurisdiction to evaluate the merits of the petitioner’s claims. Id. at 426-29.

II. Motion to Alter or Amend

Federal Rule of Civil Procedure 59(e) permits a party to file a motion to alter or amend
a judgment within 28 days of its entry. “The Rule gives a district court the chance ‘to rectify
its own mistakes in the period immediately following’ its decision.” Banister v. Davis, 140 S.Ct.
1698, 1703 (2020) (quoting White v. New Hampshire Dept. of Employment Security, 455 U.S.
445, 450 (1982)). Courts interpreting Rule 59(e) recognize three grounds fot amending an
earlier judgement: “(1) to accommodate an intervening change in controlling law; (2) to
account for new evidence not available at trial; or (3) to correct a cleat error of law or prevent
manifest injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). Courts do not
address new arguments or evidence that the moving patty could have raised before the

decision issued. Banister, 140 S.Ct. at 1706.

 

5 Pleasant filed two motions asking the court to review its judgment. The first he titled “Motion for
Reconsideration And/Or to Alter or Amend Judgement” and he cites Rule 59(e). ECF No. 28. He titled his
accompanying brief “Objections to the Memorandum Opinion.” ECF No. 28-1. The second motion he titled
“Motion to Alter or Amend Judgement or Alternatively for Reconsideration Pursuant to Rule 59(e.)” The court
will address these motions collectively as motions brought under Rule 59(e).

4
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page5of17 Pageid#: 369

IIL. Grounds Raised

A. Failure to Appoint Counsel and Hold a Hearing

(1) Appointment of Counsel

Pleasant has asked for appointment of counsel previously in this case and his requests
have been denied. See ECF Nos. 8, 9, 10, 15, 17, 22, 23. He also has a pending request for
appointment of counsel. ECF No. 33. He argues that the coutt should appoint counsel for
him because he is incarcerated and subject to lockdowns for up to thirty days at a time without
access to the prison law library, which places him at a grave disadvantage in arguing his case.

It is well settled that there is no constitutional right to appointment of counsel in a
habeas case. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). However, a court may appoint
counsel in a § 2241 proceeding when the interests of justice so require. 18 U.S.C. §
3006A(a)(2)(b). Generally, habeas petitioners are provided counsel only in “exceptional
circumstances.” Brecht v. Rickard, No. 1:19-cv-00054, 2019 WL 8329734 at *4 (S.D.W.V.
Aug. 8, 2019). When considering a request for appointment of counsel, coutts look at the type
and complexity of the case, the ability of the petitioner to investigate and present his claim,
the likelihood of success on the merits of the claim, and the apparent need for an evidentiary
hearing in order to resolve the case. Id. (citations omitted).

In Pleasant’s case, the court notes that while the interplay of §§ 2241 and 2255 can be
confusing, recent case law on whether a petitioner can bring the type of claims Pleasant seeks
to bring via § 2241 makes clear that he is not entitled to the relief he seeks. Thus, the case is
not so complex that it warrants appointment of counsel. The court further finds that Pleasant

has adequately presented his claims, which also weighs against appointment of counsel.
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page6of17 Pageid#: 370

Regarding the likelihood of success on the merits, the court previously found that Pleasant is
not entitled to relief on the merits of his claims and as discussed below, the points he raises in
his motion for reconsideration do not change the court’s opinion. Finally, as set forth below,
Pleasant’s allegations do not warrant an evidentiary hearing. For these reasons, the court finds
that its prior decisions to deny counsel to Pleasant on his § 2241 petition are supported by
authority and the court DENIES his pending motion to appoint counsel.

(2) Evidentiary Hearing

To obtain an evidentiary hearing, a habeas petitioner must rely on more than merely
plausible inferences that there is a factual basis for his claim for relief. Jones v. Polk, 401 F.3d
257, 269-70 (4th Cit. 2005). He must allege facts which, if true, would entitle him to relief, and
it is not sufficient to assert that claims are undeveloped and that further facts could be brought
out at an evidentiary hearing. Id. at 269. When a court resolves a habeas petition without
conducting an evidentiary hearing, the proceeding is similar to a motion for summary
judgment and the facts are considered in the light most favorable to the movant. United States
vy. Poindexter, 492 F.3d 263, 267 (4th Cir. 2007).

In Pleasant’s case, the issue is whether he can challenge his conviction and sentence via
a § 2241 petition in this court rather than via a § 2255 petition in the sentencing court, which
is a legal determination that does not depend on the resolution of factual issues. In arguing
that. the court should have held an evidentiary hearing, Pleasant does not describe any facts
which would be brought out in a heating, but rather argues that if the court granted his request

for a hearing, counsel would be appointed and he would be better able to present his grounds
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 7of17 Pageid#: 371

for relief to the coutt. The court does not find that an evidentiary hearing is warranted in this
case and therefore DENIES Pleasant’s request for an evidentiary hearing.

B. Objection to Finding on 18 U.S.C. §§ 922(g) and 924(c) Convictions and
Johnson Claim

In its earlier decision, the court found that Pleasant could not challenge his convictions
under 18 U.S.C. §§ 922(¢) and 924(c) in his § 2241 petition because he could not meet the
third Wheeler requirement, that he be unable to meet the gatekeeping provisions of

§ 2255(h)(2) for second or successive motions. Wheeler and Jones both involved statutory,

 

not constitutional, decisions. See Wheeler, 886 F.3d at 430 (noting that petitioner was “unable
to satisfy the requirements of § 2255(h)(2) because Simmons!‘ was a statutory decision . . .”);
id. at 426-27 (Unable to file a second or successive § 2255 motion because Bailey was a

statutory (not a constitutional) decision, Jones attempted to file a § 2241 claim for relief by

using the savings clause portal.”) (citing Jones, 226 F.3d at 329-30); sce also Lester, 909 F.3d

 

 

at 712 (noting that petitioner could not meet § 2255(h)’s gatekeeping provisions because the
case on which his claim was based was a “decision of statutory interpretation, not
constitutional law”).

Pleasant sought to challenge his §§ 922 and 924(c) convictions under Johnson, which
was a constitutional decision. See Johnson, 576 U.S. at 597 (describing residual clause as
“unconstitutionally vague”); id. at 2563 (holding that imposing increased sentence under

residual clause of ACCA “violates the Constitution’s guarantee of due process’). Therefore,

 

6 In Wheeler, the petitioner sought relief based on United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en
banc), which changed the way courts consider prior offenses for purposes of sentence enhancements.

 
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 8of17 Pageid#: 372

the court found that because Pleasant’s claim fell within the parameters of § 2255(h)(2) as a
“new tule of constitutional law,” he was unable to satisfy Wheelet’s third requirement.
Accordingly, the court determined that Pleasant could not rely on § 2255(e)’s savings clause
to bring his Johnson claim under § 2241.

Pleasant objects that the court’s reasoning makes no sense. The court acknowledges
that the law describing when a petitioner can bring a § 2241 petition under the savings clause
of § 2255 is confusing, but at its heart, the rule requires that a petitioner can only avail himself
of the savings clause when he cannot otherwise avail himself of relief under § 2255:

An application for a writ of habeas corpus in behalf of a prisoner who is

authorized to apply for relief by motion pursuant to this section, shall not be

entertained if it appears that the applicant has failed to apply for relief, by
motion, to the court which sentenced him, or that such court has denied him

relief, unless it also appears that the remedy by motion is inadequate or
ineffective to test the legality of his detention.

28 U.S.C. § 2255(e) (emphasis added). In Pleasant’s case, he can, in theory, avail himself of
relief under § 2255(h)(2),’? because he wants to challenge the constitutionality of his
convictions under § 922(¢) and § 924(c).

{t may add to Pleasant’s confusion that he has twice sought and been denied permission
from the Fourth Circuit to file a successive § 2255 petition based on Johnson. However,
neither the fact that he sought and was denied authorization to file a successive § 2255 petition,
nor the fact that his second Johnson petition was time-barred, means that § 2255 is inadequate
or ineffective. See Jones, 226 F.3d at 333 (“It is beyond question that § 2255 is not inadequate

or ineffective merely because an individual is unable to obtain relief under that provision.”);

 

7 See 28 U.S.C. § 2255(h)(2), supra note 4.
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page9of17 Pageid#: 373

In re Vial, 115 F.3d 1192, 1194 n. 5 (“[I]he remedy afforded by § 2255 is not rendered
inadequate or ineffective metely because an individual has been unable to obtain relief under
that provision . . . or because an individual is procedurally barred from filing a § 2255

motion.”); see also Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (“If ... the prisoner had

 

an unobstructed procedural shot at filing a §2255 motion to take advantage of [a change in
applicable law}, a § 2241 motion is unavailable to him, and any otherwise unauthorized habeas
motion must be dismissed for lack of jurisdiction.”) Thus, because Pleasant seeks to challenge
his sentence based on a constitutional claim as set out in Johnson, he cannot do so via a §
2241 petition in this court, but can only do so by seeking permission from the Fourth Circuit
Court of Appeals to file a second or successive § 2255 petition in the sentencing court.
Pleasant also asserts that, based on the Fourth Circuit opinion in Braswell v. Smith,
952 F.3d 441 (4th Cir. 2020), the court should reconsider its earlier opinion dismissing his

Johnson claim. In Braswell, the petitioner filed a § 2241 petition seeking relief under the

 

savings clause of § 2255(e) based on changes to the definition of “felony drug offense” brought
about by the Fourth Circuit opinion in United States v. Simmons, 649 F.3d 237, 239 (4th Cir.
2011). Braswell sought relief based on Simmons, but at the time he filed his § 2255 petition,
Simmons had not been made retroactively applicable on collateral review and the district court

dismissed his petition on that ground, among others. Braswell, 952 F.3d at 445-46. Six months

 

later, the Fourth Circuit held that Simmons was retroactively applicable on collateral review.
Id. at 446; Miller v. United States, 735 F.3d 141, 147 (4th Cir. 2013). Braswell filed another §

2255 petition based on Simmons, but the district court denied it because Braswell did not seek
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 10o0f17 Pageid#: 374

permission from the Fourth Circuit Court of Appeals to file a second or successive petition.
Braswell, 952 F.3d at 446.

After Wheeler was decided, Braswell filed a § 2241 petition seeking relief under
Simmons. The district court dismissed the petition, concluding that Braswell could not meet
the second prong of Wheeler to qualify for the savings clause because Wheeler required that
both the change in substantive law and the decision making the change retroactive had to
occur after the petitioner’s first § 2255 petition and Braswell had filed his first § 2255 petition
between the time Simmons was decided and when it was made retroactive on collateral review.
The court concluded that because the substantive law had changed before Braswell filed his §
2255 motion, he could not satisfy the second prong of Wheeler. Id.

On appeal, the Fourth Circuit reversed and remanded, finding that although prong two
of the Wheeler test could be read literally to require that the change in settled law and the
retroactivity determination must both have occutred after the filing of the first § 2255 motion,

“the Wheeler test should not be interpreted rigidly.” Braswell, 952 F.3d at 447- 48. The court

 

reasoned that the change in settled substantive law and the rettoactivity determination work
together. In Braswell’s case, because the retroactivity determination occutred after the first
chance he had to invoke the change in settled law in his § 2255 petition, the petition remained
inadequate or ineffective to test the legality of his detention. Id. at 448. The court concluded
that Braswell, like Wheeler, presented an exceptional circumstance, because at the time of his
first § 2255 motion, Simmons was inaccessible to him, and if the court found that relief was
foreclosed, the court essentially would be punishing Braswell for being too diligent or for

submitting his petition to an efficient court. Id. at 449-450.

10
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 11o0f17 Pageid#: 375

There is some similarity between Braswell and the instant case, namely that Pleasant
filed his § 2255 motion in the sentencing court after the opinion in Johnson was issued but
before it was made retroactive. However, a significant and dispositive difference in the case is
that Braswell met the third prong of Wheeler because he was invoking Simmons, which
involved a statutory change rather than a new rule of constitutional law made retroactive by
the Supreme Coutt on collateral review. Braswell, 952 F.3d at 450. Therefore, Braswell could
not ask the Fourth Circuit for permission to file a second or successive motion under §
2255(h)(2).

Pleasant, on the other hand, is challenging the constitutionality of his sentence under
Johnson, and as such, can theoretically avail himself of the gatekeeping provision of §
2255(h)(2). Because he is not foreclosed from seeking that relief, he does not meet the third

prong of Wheeler. Accordingly, Braswell does not change the court’s earlier decision to dismiss

 

Pleasant’s claims based on Johnson.

C. Objection to Finding on Guidelines Claim

In his § 2241 petition, Pleasant argued that he was incorrectly deemed an Armed Career
Criminal under U.S.S.G. § 4B1.1 (the career offender designation) and he brought a claim
related to that designation. However, the PSR noted that he qualified for an enhanced sentence
under both the Armed Career Criminal provision, U.S.S.G. § 4B1.4, and the career offender
provision, U.S.8.G. § 4B1.1, of the sentencing guidelines. Because the Armed Career Criminal
provision, U.S.S.G. § 4B1.4, resulted in a higher offense level, that enhancement was used in
determining his guidelines range, giving him a total offense level of 34. PSR § 47, Worksheet

D, ECF No. 13-1 at 21, 42. Based on a total offense level of 34 and a criminal history category

11
Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 120f17 Pageid#: 376

of VI, Pleasant’s guideline sentencing range was 262 to 327 months. He was sentenced to 262
months on the § 922(¢) count. PSR Worksheet D, ECF No. 13-1 at 42.

Pleasant argued that convictions under the Virginia burglary statute no longer support
an ACCA enhancement for purposes of U.S.S.G. § 4B1.1, and therefore his sentence was
improperly enhanced based on his underlying burglary convictions. See Joyner v. United
States, 263 F.Supp.3d 629 (B.D. Va. 2017) (citing United States v. Castendet-Lewis, 855 F.3d
253 (4th Cir. 2017)) (finding that petitioner’s prior Virginia statutory burglary convictions no
longer supported an ACCA enhancement under U.S.S.G. § 4B1.4).

The court found that Pleasant cited the wrong provision of the sentencing guidelines,
but nevertheless read his petition as an argument that convictions under the Virginia burglary
statute no longer support an ACCA enhancement for purposes of U.S.8.G. § 4B1.4, and
therefore his sentence was improperly enhanced based on his underlying burglary convictions.
The court denied the claim, finding that Pleasant could not bring it in a § 2241 petition because
it does not satisfy the second prong of Wheeler, that subsequent to the prisonet’s direct appeal
and first § 2255 motion, settled substantive law changed and was deemed to apply retroactively

on collateral review. Wheeler, 886 F.3d at 423.8

 

® In Castendet-Lewis, the Fourth Circuit looked at Mathis v. United States, 136 S.Ct. 2243 (2016), and Descamps
v. United States, 570 U.S. 254 (2013), to find that the Virginia burglary statute was broader than the federal
crime of generic burglary and thus could not be used as an aggravated felony for purposes of immigration law.
Castendet-Lewis, 855 F.3d at 260-261. The court in Joyner relied on Castendet-Lewis and Mathis to find that
convictions under the Virginia burglary statute cannot support an enhancement under the ACCA. Joyner, 263
F.Supp.3d at 631. However, Castendet-Lewis has not been made retroactively applicable on collateral review
and it relied on Mathis and Descamps, neither of which announced retroactively applicable substantive changes
in the law. See Mathis, 136 $.Ct. at 2257 (“Our precedents make this a straight-forward case.”); Descamps, 570
U.S. at 260 (noting that the Court’s prior case law explaining the categorical approach “all but resolves this
case”). See Brooks v. Bragg, 735 F. App’x 108, 109 (4th Cir. 2018) (per curiam) (relying on the fact that Mathis
and Descamps did not announce substantive changes in new retroactively applicable on collateral review to
reject 2 petitioner’s § 2241 claim brought under Wheeler); see also Copeland v. Kassell, 733 F. App’x 717 (4th

12

 

 

 

 
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 13 0f17 Pageid#: 377

In his motion for reconsideration, Pleasant asserts that the government argued that he

was barred by the third (rather than second) prong of Wheeler from asserting this claim and

 

that the court created a controversy with its decision that conflicts with the parties’ positions.
A review of the government’s position on Pleasant’s guidelines challenge shows that it argued
that Pleasant’s status as an Armed Career Criminal under U.S.S.G. §§ 4B1.4(b)(3)(A) and
4B1.4(c)(2) and the corresponding guidelines provided an adequate and independent ground -
for his 262-month sentence on Count 7 and that his career offender status was simply
irrelevant to the calculation of his guidelines and sentence on Count 7.

Pleasant is correct that the court approached his argument that he was entitled to relief
from a different position than that of the government. However, he does not challenge the
court’s conclusion that it lacks jurisdiction under the second prong of Wheeler and the coutt
finds no reason to depart from that finding. Thus, there is no ground under Rule 59(e) for the
court to alter its determination that Pleasant is not entitled to relief on his guidelines claim.

D. Booker Claim

In his § 2241 petition, Pleasant made a passing reference to United States v. Booker,

 

542 U.S. 220 (2005), when he stated that at the time he was sentenced, “courts had no
discretion over sentences and the ACCA was mandatory as he was designated under the

ACCA’s residual clause.” ECF No. 1 at 32. Booker held that in order to avoid a constitutional

 

violation, the sentencing guidelines are advisory rather than mandatory. Booker, 543 U.S. at

 

 

 

226, The court dismissed any claim Pleasant intended to bring under Booker, because Booker

 

Cir, 2018} (per curiam) (affirming district court’s dismissal of { 2241 petition based on Mathis because Mathis
was not deemed retroactively applicable on collateral review).

13
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 140f17 Pageid#: 378

does not apply retroactively to cases on collateral review. United States v. Morris, 429 F.3d 65,
66-67 (4th Cir. 2005).

In Pleasant’s Rule 59(e) motion referring to Booker, he reiterates his assertion that
burglary under Virginia law no longer counts as a crime of violence for purposes of sentence
enhancement under the ACCA and then says that the authority applies retroactively on
collateral review and that his career offender designation is erroneous. Pleasant’s arguments
regarding the Virginia burglary statute and his designation as a career offender were addressed
elsewhere in the memorandum opinion and nothing in his motion disturbs the court’s finding

that Booker offers him no relief because it is not retroactively applicable on collateral review.

 

His motion for reconsideration is denied as to his Booker claim.

 

E, Objection to Finding on § 924(c) Claim

In his § 2241 petition, Pleasant asserted that he was entitled to have the court vacate
his 18 U.S.C. § 924(c) convictions because they were premised on a definition of crime of
violence that was unconstitutionally vague. The court construed the claim as a challenge to his
convictions based on United States v. Simms, 914 F.3d 229 (4th Cir. 2019) and United States

v. Davis, 139 S.Ct. 2319 (2019). The court dismissed the claim, finding that Pleasant could not

 

bring it in his § 2241 petition because it was a constitutional rather than statutory claim,
meaning he could seek permission from the Fourth Circuit Court of Appeals to bring a second
or successive claim under § 2255(h)(2).

In his motion for reconsideration, Pleasant argues that his § 924(c) convictions amount
to a miscarriage of justice and that it would be fruitless for him to attack his conviction in the

sentencing court. Neither of these arguments presents a reason for the court to alter its

14
Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 150f17 Pageid#: 379

determination that it does not have jurisdiction to address Pleasant’s claim in the § 2241
petition. Accordingly, Pleasant’s motion for reconsideration is denied as to his § 924(c) claim.
F, Ineffective Assistance of Counsel
Pleasant alleged in his § 2241 petition that he was denied effective assistance of counsel
when he sought relief in the sentencing court based on Johnson. The court dismissed his claim,
noting that prisoners do not have a constitutional right to representation in habeas

proceedings, citing Finley, 481 U.S. at 555, and that even if he did have a constitutional right,

 

the claim could not satisfy the second or third prong of Wheeler or Jones.

In his motion for reconsideration, Pleasant argues that he has pending in the United
States District Court for the Eastern District of Virginia a motion for relief pursuant to 28
U.S.C. § 2254 and based on that, he should have been appointed counsel. This argument does
not provide a basis for reconsideration of the court’s earlier determination that his ineffective
assistance of counsel claim should have been dismissed.

G. Speedy Trial Act

Pleasant raised a claim based on the Speedy Trial Act in his § 2241 petition. He had
raised the claim previously in a § 2255 petition in the sentencing court and that court had
denied it. In his § 2241 petition, he claimed that he had new evidence pertaining to the claim.
This court found that assuming the new evidence was true, it would not have affected the
analysis of the sentencing court. In addition, the court found that the claim did not meet the

second or third prongs of Wheeler or Jones and thus was not cognizable in a § 2241 motion.

15
 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 16o0f17 Pageid#: 380

In his motion for reconsideration, Pleasant reiterates the arguments he made in his §
2241 petition but offers no grounds that would entitle him to relief under Rule 59 (e).
Accordingly, the court denies his motion as it pertains to his Speedy Trial Act claim.

H. Remaining Claims

Pleasant seeks reconsideration of the court’s dismissal of his claims based on the
Interstate Agreement on Detainers Act, the Equal Protection Clause of the Constitution,
Project Exile, and the nunc pro tunc designation he seeks that would allow the prison facility
where he served his state court sentences to serve as the facility where he served part of his
federal sentence. However, Pleasant does not meet the Rule 59(e) criteria for any of these
claims in that he does not describe an intervening change in controlling law, describe new
evidence not available when he filed his first motion, describe a clear error of law in the court’s
dismissal opinion, or describe how granting his motion will prevent manifest injustice.
Accordingly, the court denies his motion for reconsideration on these claims.
IV. CONCLUSION

Based on the foregoing, the court finds that there is no basis for altering or amending
its prior determination that it did not have jurisdiction to hear Pleasant’s claims in this § 2241
petition. Accordingly, the court DENIES Pleasant’s motions for reconsideration, ECF Nos.

28, 29, and also DENIES his motion for appointment of counsel, ECF No. 33.

16
 

 

 

Case 7:19-cv-00200-MFU-JCH Document 37 Filed 01/12/21 Page 17of17 Pageid#: 381

An appropriate order will be issued.

It is so ORDERED.
Entered: ee (| ' AO W~(
Michael PF. Urbanski
Chief United States District Judge

 

17
